                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                      LUFKIN DIVISION

GEORGE RAY HOLMES                               §

VS.                                             §            CIVIL ACTION NO. 9:18cv230

DIRECTOR, TDCJ-CID                              §

                         ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       George Ray Holmes, proceeding pro se, filed the above-styled petition for writ of habeas
corpus. The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration pursuant to applicable orders of this court. The Magistrate Judge has

submitted a Report and Recommendation of United States Magistrate Judge recommending that a

motion for default judgment filed by petitioner be denied.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.         No objections to the Report and

Recommendation were filed by the parties.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. The motion for default judgment (doc. no.

14) is DENIED.

             So ORDERED and SIGNED January 27, 2020.




                                                      ____________________________
                                                       Ron Clark, Senior District Judge
